                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

JASON ALLEN EVANS,

        Plaintiff,                                           Case No. 18-cv-12358

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
STATE OF MICHIGAN, et al.,

      Defendants.
_________________________________/

       ORDER ADOPTING IN PART REPORT AND RECOMMENDATION AND
              DISMISSING COMPLAINT WITHOUT PREJUDICE

        On July 30, 2018, Plaintiff Jason Evans, proceeding pro se and in forma pauperis, filed a

complaint under 42 U.S.C. 1983 against Defendants State of Michigan, Michigan Department of

Natural Resources (MDNR), and MDNR Conservation Officers James McAteer and Warren

Macneil alleging eight counts: (1) false arrest; (2) false imprisonment; (3) intentional infliction

of emotional distress; (4) assault; (5) battery; (6) federal civil rights violation; (7) gross

negligence; (8) damages in excess of $75,000. ECF No. 1. Plaintiff alleges that, on or about July

30, 2016, he was present at Burton Landings Camp Ground in Crawford County Michigan

engaged solely in lawful conduct when he was accosted and wrongfully detained by conservation

officers.

        Pretrial matters were referred to Magistrate Judge Patricia T. Morris. ECF No. 4.

Pursuant to 28 U.S.C. § 1915(e) Plaintiff’s complaint is subject to sua sponte screening for

dismissal prior to service of the complaint on Defendants. On August 2, 2018, Judge Morris

issued a report, recommending that this Court sua sponte dismiss the complaint without

prejudice for failure to state a claim. ECF No. 6. Plaintiff raised only one objection, arguing that
he should be granted leave to amend in lieu of dismissal. Plaintiff did not, however, attach a

proposed amended complaint pursuant to Local Rule 15.1. Accordingly, Plaintiff was directed to

file an amended complaint by November 19, 2018. ECF No. 8. Plaintiff has not done so.

       Accordingly, it is ORDERED that Judge Morris’s report and recommendation, ECF No.

6, is ADOPTED IN PART.

       It is further ORDERED that the complaint, ECF No. 1, is DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915(e).

                                                                               s/Thomas L. Ludington
                                                                               THOMAS L. LUDINGTON
                                                                               United States District Judge
Dated: December 10, 2018


                                            PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney or party of record herein by electronic means or first
                   class U.S. mail on December 10, 2018.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                           -2-
